Exhibit 10.6 FIFTH AMENDMENT TO LEASE This Fifth Amendment to Lease (“Fifth Amendment”) dated for reference purposes only September 15, 2008 is made at San Diego, California, between H. G. FENTON PROPERTY COMPANY, a California corporation [formerly known as H.G. FENTON COMPANY, a California corporation] (“Landlord”), and D3 TECHNOLOGIES, INC., a California corporation (“Tenant”) with reference to the following facts and circumstances: RECITALS: A.Tenant and Landlord entered into that certain Lease dated March 24, 1997, which was subsequently amended by that certain First Amendment dated April 17, 2000, that certain Second Amendment dated October 16, 2000, that certain Third Amendment dated January 15, 2003, and that certain Fourth Amendment dated February 6, 2006, (hereinafter referred to as the “Lease”). Initially capitalized terms not otherwise defined in this Fifth Amendment shall have the same meanings as in the Lease. B.Tenant is currently in occupancy of the area known as 4838 Ronson Court, Suites A - L, San Diego, California 92111, for a total of 16,359 rentable square feet (the “Existing Premises”). C.The parties wish to (i) provide for an increase in the area of the Existing Premises, by adding thereto the area known as 4848 Ronson Court, Suite K, San Diego, California 92111, consisting of approximately 1,407 rsf (the “Expansion Premises”) as depicted on the attached Exhibit A [the entire area of Premises occupied by Tenant shall now contain 17,776 rsf] and (ii) specify the amount of monthly Base Rent to be paid by Tenant for the Existing & Expansion Premises. The parties also wish to make certain other modifications to the Lease. D.The Lease for the Existing Premises is scheduled to expire on March 31, E.The Lease for the Expansion Premises shall be for a period of forty-one (41) full calendar months, and shall expire on March 31, 2012 (the “Expansion Premises Expiration Date”). NOW, THEREFORE, the parties agree that the Lease shall be amended as set forth herein. 1.COMMENCEMENT DATE OF EXPANSION PREMISES. The Commencement Date for the Expansion Premises shall be November 1, 2008 (the “Expansion Premises Commencement Date”) upon which Landlord delivers the Expansion Premises in accordance with the applicable provisions of the Lease. Accordingly, the term “Delivery of the Premises” as used herein shall refer to the Premises known as 4848 Ronson Court, Suite K, San Diego, California 92111. The estimated date for Delivery of the Expansion Premises shall be October 1, 2008. 2.EARLY POSSESSION OF EXPANSION PREMISES. Landlord acknowledges that Tenant may occupy the Expansion Premises prior to the Expansion Premises Commencement Date, to begin the Premises Refurbishment Work described in Section 5 below, and that such occupancy (“Early Possession”) shall be subject to all provisions of the Lease.
